Citation Nr: 0900477	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected residuals of 
left ankle strain/sprain.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2007, the Board remanded 
this case.  

The Board again refers the matter of a formal adjudication as 
to whether separate service connection on a direct and 
secondary basis (as secondary to the service-connected left 
ankle disability) is warranted for a ganglion cyst.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  Current cardiovascular disability is not related to 
service-connected residuals of left ankle strain/sprain 
disability.

2.  The veteran does not meet the schedular criteria for TDIU 
and the veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  A cardiovascular disability is not proximately due to, 
the result of, or aggravated by the service-connected 
residuals of left ankle strain/sprain disability.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.310(a) (2006).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was issued in August 2004.  Thereafter, an 
additional VCAA letter was sent in April 2007.  Cumulatively, 
the VCAA notices fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination and the case was 
remanded for a medical opinion, which was furnished in June 
2008.  38 C.F.R. § 3.159(c)(4).  As to the TDIU claim, there 
is no probative evidence indicating that there has been a 
material change in the service-connected disabilities since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran contends that his current cardiovascular 
disabilities are related to his service-connected left ankle 
disability.  Specifically, he asserts that his left ankle 
prevented him from being able to exercise, which both placed 
him at risk for developing cardiovascular problems and which 
aggravated his cardiovascular disabilities.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple medical assessment.  See 
Jandreau; see also Woehlaert.  The claimant is not competent 
to provide more than simple medical observations.  The 
current medical assessments may not be made via lay 
observation alone and the veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed cardiovascular disability.  See Barr.  Thus, the 
veteran's lay assertions are not competent or sufficient in 
that regard.  


Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
veteran in this case, as noted above, does not contend (and 
the record does not reflect) that his cardiovascular disease 
had its onset in military service.  He asserts that the 
claimed disability is secondary to a disability for which 
service connection has already been established.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  In this regard, while the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In this case, the VA and private medical evidence establishes 
that the veteran sprained his left ankle during service in 
1971.  There were no subsequent complaints, findings, or 
treatment for a left ankle disorder until 2003.

Post-service, he began having cardiovascular problems about 
15 years later, in the late 1980's.  He suffered his first 
myocardial infarction in 1989.  He thereafter underwent 
coronary artery quadruple bypass surgery.  About 6 years 
later, he suffered a second myocardial infarction.  The 
veteran also was diagnosed as having ischemic cardiomyopathy 
and hypertension.  

Subsequently, in March 2003, over three decades after service 
separation, the veteran filed a claim of compensation for a 
left ankle disability.  In conjunction with his claim, the 
veteran was afforded a VA examination in June 2003.  Range of 
motion of the left ankle was within normal limits.  
Dorsiflexion was 20/20, plantar flexion was 50/50, adduction 
was 20/20, abduction was 10/10, inversion and eversion were 
each 5/5.  Motor strength was 5/5.  The diagnosis was left 
ankle strain/sprain.  The examiner opined that the veteran 
had a 50 percent reduction in his range of motion when he 
experienced pain.  X-rays of the left ankle were negative.  
The Board finds it significant to note that during the 
examination, the veteran was ambulatory and ambulated without 
assistive devices.  He did not use an ankle brace or any 
other particular foot gear or orthotics.  

Private 2003 medical records noted that the veteran was able 
to walk up and down stairs (January 2003), was able to and 
was observed walking briskly up and down the hallway 
(November 2003) and very actively played golf (December 
2003).  

Meanwhile, the claim for service connection for a 
cardiovascular disability was received in June 2004.  He 
submitted a statement of F.T., M.D., an internal medicine 
physician, who indicated that the veteran suffered from 
accelerated arteriosclerotic cardiovascular disease (ASCVD) 
with previous myocardial infractions.  He indicated that the 
veteran had a history of inducible ventricular tachycardia 
that required an implantable automatic implantable 
Cardioverter-Defibrillator (AICD) and pacemaker.  The 
physician stated that the veteran had been unable to exercise 
as part of a medically recommended regimen in the prevention 
of accelerated heart disease.  The physician opined that the 
veteran's limitations in exercise were in part due to chronic 
left ankle pain that had been debilitating for decades due to 
a military injury.  

The veteran was again examined in September 2004.  At that 
time, his gait was abnormal and he ambulated with a  limp.  
He was unable to walk on his heels or toes.  Left ankle range 
of motion was the same as on prior examination.  However, it 
was again noted that the veteran had a 50 percent reduction 
in his range of motion when he experienced pain.  X-rays 
showed a normal left ankle.  On this examination, it was 
noted that the veteran's activity level was limited.  He 
related that he could golf if he used a cart.  He was able to 
do laundry, shop, and other light housekeeping duties.  The 
examiner indicated that the veteran had severe coronary 
artery disease, status post two myocardial infarctions, 
quadruple bypass, ventricular tachycardia with an implanted 
defibrillator and pacemaker, as well as hypertension.  The 
examiner opined that the veteran's heart disease was complex 
including electrical problems causing ventricular 
tachycardia, hyperlipidemia, and hypertension.  The examiner 
explained that these were systemic vascular issues.  The 
examiner stated that while exercise was important to cardiac 
health, it did not cause the heart disease.  

Thereafter, the veteran submitted a report of the Surgeon 
General titled "The Effects of Physical Activity on Health 
and Disease."  The article endorsed the benefits of exercise 
for good health.  In addition, it indicated that exercise 
decreased the risk of coronary heart disease and delayed the 
development of high blood pressure and could also reduce high 
blood pressure.  

The veteran also testified at a personal hearing.  The 
veteran testified that he felt that his inability to exercise 
due to his left ankle disability had worsened his 
cardiovascular disability.  He indicated that the VA examiner 
who performed the September 2004 examination was a nurse and 
not a doctor, which is accurate.  The veteran felt that this 
rendered the examination inadequate.  However, the Court has 
noted that the duty to assist under 38 U.S.C. § 5103A does 
not require that physicians, rather than nurses or other 
healthcare professional, conduct any necessary medical 
examinations.  The Court stated that it has never required 
that medical examinations under section 5103A only be 
conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  A nurse practitioner-such as the 
one who examined the veteran in this case-having completed 
medical education and training, fits squarely into the 
requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions.  Accordingly, the 
Court holds that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under section 
3.159(a)(1).  This is not to say, however, that all medical 
examinations conducted by healthcare providers are 
sufficient.  Rather, the Board must review the examinations, 
and if incomplete or otherwise insufficient, must return the 
reports for corrective action.  See 38 C.F.R. § 4.2.  
Further, the level of training, education, and experience of 
the person conducting the examination is a factor that, if 
the Board affords more or less weight to the report because 
of that reason, must be thoroughly explained in its decision.  
See Cox v. Nicholson, 20 Vet. App. 563 (2007).  As noted 
below, the Board did previously determine that further 
medical assessment was necessary.  

The RO assigned a 20 percent disability rating for the left 
ankle disability.  The veteran appealed that assigned rating 
to the Board.  In a March 2007 decision, the Board determined 
that a higher rating was not warranted.  A 20 percent rating 
contemplates marked limitation of motion, reflective of the 
veteran's impairment during flare-ups.

The Board remanded the matter of secondary service connection 
for a cardiovascular disability so that a medical opinion 
could be obtained.  As noted above, the veteran made 
assertions that the VA examination was inadequate.  The Board 
again points out that nurses are competent to provide medical 
opinions.  However, there was no medical opinion regarding 
whether the veteran's left ankle disability had aggravated 
his cardiovascular disability.  As such, the Board 
specifically requested the following medical assessment by a 
VA physician specializing in cardiology, if available:

Based on a review of the claims file, the examiner 
should state the medical probabilities (less likely than 
not; at least as likely as not; or more likely than not) 
that any current cardiovascular disability is 
proximately due to, or the result of, the service-
connected left ankle sprain/strain.  The examiner should 
also opine as to the medical probabilities (less likely 
than not; at least as likely as not; or more likely than 
not) that any current cardiovascular disability is 
permanently aggravated by the veteran's service-
connected left ankle sprain/strain.  The examiner should 
note that aggravation is defined for legal purposes as a 
worsening of the underlying condition versus a temporary 
flare-up of symptoms.  

If aggravation is found, the examiner should attempt to 
quantify the degree of additional disability resulting 
from the aggravation based on the record.

The examiner should also comment on a report of the 
Surgeon General, submitted by the veteran, titled "The 
Effects of Physical Activity on Health and Disease."

The examiner should provide a complete rationale for all 
opinions expressed and conclusions reached.  

In response, the claims file was forwarded to a VA staff 
cardiologist.  The cardiologist thoroughly reviewed the 
records and described the pertinent medical findings.  
Specifically, the physician noted that the veteran's original 
left ankle injury occurred during service in 1971.  He noted 
that the veteran apparently did not receive any medical 
evaluation or treatment for that left ankle disability until 
2003.  This coincides with the information in the claims 
file, as noted above.  The examiner noted that the June 2003 
and September 2004 VA examinations revealed normal range of 
motion of the left ankle and reflected normal x-rays of the 
left ankle.  The physician referred to the letter of Dr. F.T. 
who stated that the veteran had been unable to exercise as 
part of a medically recommended regimen for prevention of 
accelerated heart disease and that the physician's 
limitations in exercise were in part due to chronic left 
ankle pain for decades.  The examiner also reviewed the 
veteran's history of cardiovascular disease since 1989.  He 
also addressed the treatise evidence.  

The physician specifically noted that the medical records 
reflects that the veteran had many risk factors for 
cardiovascular disease including having hypertension, 
hypercholesterolemia, smoking 2 packs of cigarettes per day 
for 20 years, and having family history of cardiovascular 
disease.  

He also pointed to a Social Security Administration (SSA) 
March 2004 report which addressed the veteran's functional 
capacity and described his ability to climb stairs, ladders, 
to stand and walk over two hours in an 8 hour day, his 
unlimited ability to push and pull and his ability to 
frequently lift 15 pounds.  

In addition, the physician referred to a December 2004 report 
of a myocardial perfusion Bruce protocol exercise stress test 
which consisted of the veteran's walking on a treadmill with 
gradually increasing speed and tilt, for 7 minutes, reading 
state II of Bruce protocol, with discontinuation secondary to 
left arm pain.  He noted that there was a small area of 
reversible ischemia with ejection fraction of 40 percent.  He 
indicated that there was no mention of ankle pain during the 
testing.  

After reviewing the relevant records in detail, the VA 
physician provided his medical opinion.  He stated that the 
veteran's current cardiovascular disability was not 
proximately due to the service-connected left ankle sprain.  
The reason for this conclusion was because the veteran's 
current cardiovascular condition was almost certainly caused 
by and the result of multiple significant known 
cardiovascular risk factors including: a very strong family 
history of early cardiovascular disease, male gender, 40 pack 
years of cigarette smoking, hypertension, and hyperlipidemia.  
He stated that the additional contribution of limitation of 
exercise was negligible to those significant risk factors.  
Medical evidence in support of physical impairment from the 
left ankle condition was weak.  This evidence documented 
limping during the two VA examinations and a letter from the 
veteran's physician coincident with filing a claim for VA 
benefits, but without supporting evidence of documentation.  
The examiner opined that the evidence did not support 
impairment of function as the veteran had essentially normal 
objective clinical examination, normal x-rays, and the 
December 2006 Bruce protocol testing showed that the veteran 
was able to walk 7 minutes and achieve stage III (walking at 
a speed of 3.4 miles per hour and a grade of 14 percent, and 
a MET level of approximately 8.0).  

At this juncture, the Board notes that the VA physician 
accurately indicated the status of the veteran's left ankle 
disability level.  The veteran was able to move his ankle 
normally on examination.  As noted, his 20 percent rating 
reflects limitations which occur during his flare-up periods, 
but which clearly are not persistently present as range of 
motion was normal in June 2003 and September 2004, and the VA 
outpatient records reflected normal activity with ambulation 
and movement in 2003.  Conversely, there is no documentation 
of the veteran having been unable to exercise due to his left 
ankle disorder.  Although the private examiner indicated that 
the veteran had been debilitated from his left ankle disorder 
for decades and had been unable to exercise, at least in 
part, due to his left ankle, the records do not support that 
conclusion and show, on the contrary, the veteran was active 
until his cardiovascular disability escalated, not his left 
ankle disability.  

The VA physician went on to state that the veteran's current 
cardiovascular disability was not permanently aggravated 
beyond its natural progression by the service-connected left 
ankle sprain.  The reason for this conclusion was because 
there was no documentation found for treatment of the left 
ankle disability after military discharge, for 33 years after 
military discharge, and due to the veteran's performance on 
the Bruce protocol testing in December 2006.  

The Board notes, as discussed above, that the VA examiner was 
accurate in his description  of the documentary records.  

The VA physician also addressed the Surgeon General report 
and note that this article did not contain any specific 
reference to the veteran, whose other cardiovascular risk 
factors greatly exceeded any possible additional risk of 
limitations of exercise related to the left ankle sprain.  In 
that regard, the Board notes that medical treatise evidence 
can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, as the VA examiner indicated, the 
aforementioned information is outweighed by the specific 
medical evidence in this case which is directly pertinent to 
the veteran.

With regard to that specific evidence, the Board must weigh 
the credibility and probative value of the medical opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases for doing so).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  In determining the weight 
assigned to this evidence, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, No. 06-312 
(U.S. Vet. App. Dec. 1, 2008), the Court held that a claims 
file review, as it pertains to obtaining an overview of a 
veteran's medical history, is not a requirement for private 
medical opinions.  A review of the claims file by a VA 
examiner, without more, does not automatically render the VA 
examiner's opinion competent or persuasive since the claims 
file is a tool to assist in familiarity for the physician 
with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical 
medical facts, such as a history of  treating the veteran for 
an extended period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.  Thus, when VA refers to 
facts obtained from review of the claims file as a basis for 
crediting one expert opinion over another, it is incumbent 
upon VA to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the 
process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any 
weight and a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes is derived.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In sum, in Nieves- Rodriguez, the 
Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

The failure of the physician to provide a basis for his or 
her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  The Court has further recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As such, this medical opinion it is of little probative 
value.  

In this case, the VA staff cardiologist's opinion has more 
probative value that Dr. F.T.'s opinion.  First, the VA 
cardiologist specializes in cardiology, the specific area of 
expertise at issue in this case.  Second, the VA examiner had 
access to the accurate medical background.  While the private 
physician need not rely on a review of the claims file as the 
basis for his opinion, he cited to inaccuracies.  As noted, 
he indicated that the veteran's left ankle disability had 
been debilitating and it had prevented exercise for some 
time.  The record contradicts this statement.  The record 
reflects not complaints, findings, or treatment post-service 
for a left ankle disorder for three decades.  The veteran's 
ankle movement on the VA examinations was normal.  The Board 
fully appreciates that periods of flare-up limit left ankle 
movement and cause pain; however, they are not continuous or 
persistent.  The record reflects numerous medical records 
which not only fail to document flare-ups, but they reflect 
that the veteran has been active and has ambulated without 
limitation due to the left ankle.  Thus, while he may in fact 
have these flare-ups, they clearly do not persistently 
prevent all exercise nor have they been debilitating for 
decades.  Third, and significantly, the VA examiner reviewed 
in detail the pertinent medical records, discussed the 
salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.  

Accordingly, the Board attaches the most significant 
probative value to the VA opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).

Thus, the most probative evidence establishes that the 
veteran's current cardiovascular disability is not 
proximately due to, the result of, or aggravated by the 
service-connected left ankle strain/sprain disability.  As 
such, secondary service connection is not warranted in this 
case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The veteran is service-connected for: residuals of left ankle 
strain/sprain, rated as 20 percent disabling and tinnitus, 
rated as 10 percent disabling.  The combined rating is 30 
percent.

A 10 percent rating is the maximum rating for bilateral 
tinnitus.  See 38 C.F.R. §4.87, Part 4, Diagnostic Code 6260; 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   

A 20 percent rating is the maximum rating for the left ankle 
disability, absent ankylosis, as noted in the March 2007 
Board decision, which the veteran did not appeal and which is 
final.  See 38 U.S.C.A. § 7104.  

Accordingly, at a 30 percent combined rating, the veteran's 
service-connected disabilities do not render him eligible for 
TDIU under the schedular percentage requirements contemplated 
by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from nonservice-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran has not held a job for several years.  On his 
June 2003 examination, it was noted that the veteran had 
worked with computers for a major company for many years.  He 
left that employment for a new job in a small software 
company which then went out of business.  He was actively 
seeking employment and had a third interview lined up.  
However, on his September 2004 examination, it was noted that 
the veteran had previously been employed as an information 
system manager with a major company until April 2002, when he 
retired due to health reasons.  Currently, the veteran was 
receiving SSA benefits.  At his hearing, the veteran stated 
that the SSA benefits were based on his cardiovascular 
disability.  In fact, the veteran has essentially predicated 
his claim for a TDIU on establishing service connection for a 
cardiovascular disability.  However, as noted, service 
connection has been denied.  

A review of the record does not show that the veteran's left 
ankle and tinnitus disabilities prevent him from securing and 
following substantially gainful employment.  Rather, the 
records shows that the veteran's multiple cardiovascular 
disabilities negatively impact his ability to be employed, 
resulted in his retirement, and were the basis for his SSA 
disability award.  

Thus, the Board finds that the veteran's service-connected 
disabilities alone do not preclude him from engaging in 
substantially gainful employment.  A combined 30 percent 
rating contemplates an impairment in the ability to perform 
substantially gainful employment due to the veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The Board finds that the VA 
Schedule for Rating Disabilities and the disability 
evaluation assigned to the veteran's service-connected 
disabilities under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity.  
Therefore, a TDIU rating is not warranted.


ORDER

Service connection for a cardiovascular disability as 
secondary to service-connected residuals of left ankle 
strain/sprain is denied.  

A TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


